Order denying motion to compel town board to remove inspectors of election affirmed, without costs. The fact is undisputed that section 181 of the Election Law was violated in so far as there was a failure on the part of the chairman of the board to have the original register of voters kept available at the place of registration. This violation of law would amply warrant the removal of such official. The practice of failing to comply with the law in this regard cannot be too strongly condemned. Places of registration only which permit of strict compliance with the law should be selected. No authority for this court at this time to make any direction for the removal of the chairman has been called to the attention of this court. Neither the two Democratic election officials nor the other Republican official is personally charged with delinquency in regard to the keeping of the registration list. The two Democratic election officials were appointed upon the certification of the proper party official appearing in this record. We cannot go behind this certification at this time on an application for a peremptory order. We are, therefore, constrained to affirm the order. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.